Citation Nr: 0632195	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  00-04 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for claimed low back pain 
with degenerative disc disease.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1971 to 
March 1973, and from March 1974 to March 1975.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2000 rating decision by the 
RO in Montgomery, Alabama, RO.  

This appeal originally came before the Board merged with a 
claim of service connection for post-traumatic stress 
disorder (PTSD).  In May 2001, during the pendency of this 
appeal, the veteran testified before a Veterans Law Judge at 
a hearing in Washington, D.C., but the only issue addressed 
at that hearing was service connection for PTSD.  

In an August 2005 decision, the Board granted service 
connection for PTSD, so that issue is no longer on appeal; 
the sole remaining issue before the Board is reflected on the 
title page.  

The Board's August 2005 decision also determined that the 
claim for service connection for low back pain had been 
previously denied in an unappealed September 1997 rating 
decision; however, the same decision found that new and 
material evidence had been received in support of the 
petition to reopen the claim and accordingly reopened the 
claim for adjudication on the merits.  

The Board thereupon remanded the reopened claim to the RO for 
further development.  

In a final introductory matter, the Board notes that custody 
of the file was transferred to RO in Baltimore, Maryland, RO 
in December 2004.  

However, in March 2006, the veteran filed a letter requesting 
that his file be transferred since he had moved back to 
Alabama.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran is not shown to have manifested complaints or 
findings of a low back disorder in service or for many years 
thereafter.  

3.  The currently demonstrated low back disability, included 
that diagnosed as history of mechanical low back pain, is not 
shown to be due to any event or incident of the veteran's 
period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by low back pain with 
degenerative disc disease is not due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b). In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.

The claim arises from a rating decision in August 2000, prior 
to the enactment of VCAA.  In a post-decision letter dated in 
February 2003, the RO advised the veteran that to establish 
service-connected compensation benefits, the evidence must 
show an injury in service or a disease that began in or was 
made worse during military service, or an event causing an 
injury or disease; a current physical or mental disability; 
and, a relationship between the current disability and an 
injury, disease, or even in service.  

The letter discussed the types of medical or lay evidence 
acceptable to support each of these elements, VA's duty to 
assist in obtaining evidence, and when and where to send 
evidence.  Thereafter, the veteran was afforded time to 
respond before the RO readjudicated the claim as reflected in 
the March 2003 SSOC.  The Board accordingly finds that he has 
received sufficient notice of the information and evidence 
needed to support his claims for service connection and for 
increased rating, and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that the letter cited above, together 
with a notice in February 2006, satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The February 2006 letter advised the veteran that VA is 
responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
on the appellant's behalf from non-Federal entities 
(including private hospitals, state and local governments, 
and employers) if provided appropriate authorization to do 
so.  

The February 2006 letter also listed the evidence newly 
received by VA and asked the appellant to provide the 
necessary contact information and authorization for VA to 
contact any other entities having pertinent evidence for 
inclusion in the record.  The February 2006 letter 
specifically advised the veteran, "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your appeal that is not already 
of record with the VA, please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matters now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
This is logical, since the rating decision was issued prior 
to enactment of VCAA.  

However, the Board finds that the lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  The Board notes that the Court has 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claims were fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave notice of what was required to 
substantiate the claims on appeal, and the veteran was 
afforded opportunity to submit such information and/or 
evidence.  

Following the issuance of the February 2006 letter, which 
completed VA's notice requirements and corrected any 
deficiencies in the prior notice letters, the appellant was 
afforded an opportunity to present information and/or 
evidence pertinent to the appeal before the file was returned 
to the Board.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
appellant or his representative informed the RO of the 
existence of any evidence-in addition to that noted below-
that needs to be obtained prior to appellate review, and in 
fact the representative filed an Informal Hearing 
Presentation in September 2006 stating that the veteran had 
no further evidence to submit.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this appeal, the veteran's status is not at issue, and the 
RO has not notified the appellant of the criteria for degree 
of disability or effective date of rating.  

However, on these facts, the RO's omission is harmless.  Id.  
As the Board's decision herein denies service connection for 
a low back disorder, no degree of disability or effective 
date is being assigned for that disability; accordingly, 
there is no possibility of prejudice under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the three 
claims on appeal.  The service medical records and post-
service VA medical records have been associated with the 
claims file; the RO also obtained the appellant's disability 
records from the Social Security Administration (SSA), 
although those records provide no evidence pertinent to the 
issue on appeal.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claims are adjudicated.  

The veteran has been afforded appropriate VA medical 
examinations in support of his claim.  He has also been 
advised of his entitlement to testify personally before the 
RO and/or before the Board in regard to the claim on appeal, 
but he has not chosen to participate in such a hearing (as 
noted, the veteran testified before the Board in May 2001, 
but the only issue addressed during that hearing was the 
unrelated issue of service connection for PTSD).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a low back disorder.  


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. §§  
3.303, 3.304 (2006).  

The veteran's service medical records (SMR's) show no 
indication of any treatment for a low back injury or 
disorder.  The report of medical examination in April 1975, 
immediately prior to his separation from service, noted a 
clinical finding that the spine was "normal."  

The first indication of a back disorder after military 
service is a VA outpatient treatment note in May 1984 showing 
treatment for musculoskeletal back pain.  He received further 
VA treatment in September 1987 (reportedly after straining 
his back while working on his car), November 1989 (reportedly 
after hurting his back at his workplace), and November 1992 
(reportedly after changing a tire, but noting a 15-year 
history of low back pain).  

The veteran was treated for low back pain in August 1995 
after reportedly injuring his back at his workplace; he 
reported that his chiropractor had told him that he had a 
ruptured disc at L4.  The X-ray studies in August 1995 
revealed mild discogenic degenerative change at the L4-5 
level but relatively normal study otherwise.  

The veteran had a VA medical examination in August 1997 
during which he reported that he had fallen off a stepladder 
during military service and injured his back; he stated that 
the injury was treated at the time with muscle relaxers and 
hot pads.  

The examiner recorded clinical observations, including range 
of motion, and diagnosed history of back trauma with slight 
limitation of motion of the lumbosacral spine and 
questionable rupture disc at L5 and no additional functional 
limitation due to pain.  The examiner did not provide an 
opinion in regard to the etiology of the back disorder.  

Thereafter, the veteran received intermittent VA outpatient 
treatment for his low back pain in 1998 and 1999.  A private 
X-ray study in April 1998 confirmed narrowing of the L4-5 
interspace with end-plate sclerosis.  

A VA X-ray study of the lumbosacral spine in March 2000 
showed moderate discogenic change at the L5-S1 level with 
near complete loss of disc space height, noted as slightly 
worse than the last VA X-ray report in March 1998.  

The veteran had a VA examination of the spine in February 
2006 during which he reported that he had injured his back in 
July 1974 when a fellow soldier pushed him off a porch, 
resulting in a four-foot fall.  

The examiner noted that this fall was reported in the 
records, but was noted as a trauma to the left leg and left 
hip, diagnosed and treated as muscle strain.  The examiner 
also noted intermittent post-service treatment for back pain.  

The examiner performed a clinical examination and recorded 
his observations in detail.  The examiner's diagnosis was 
that of mechanical back strain by history.  The examiner also 
recorded a medical opinion that the current back problems 
were in no way related to his 1974 in-service injury.  

Based on the medical evidence above, the Board finds that the 
criteria for service connection for a low back disability are 
not met.  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

In this case, the veteran asserts that he had a fall during 
service, and his post-service medical records show that he 
has a current mild lower back disability.  

However, there is no competent evidence of a nexus between 
the two, and in fact the VA examiner stated a medical opinion 
that the current low back disability is not related to the 
in-service trauma.  The findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  

In addition to the medical evidence, the Board has carefully 
considered the assertion that his current low back disorder 
is related to his July 1974 fall off a porch or to his August 
1974 fall off a stepladder.  

As a layperson, the veteran is competent to testify in regard 
to the onset and continuity of symptomatology, including 
pain.  , 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 
Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 
466 (1991).  However, a layperson is not considered capable 
of opining, however sincerely, in regard to causation of a 
disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993); Bostain v. West, 11 Vet. App. 
124, 127 (1998); Grivois v. Brown, 6 Vet. App. 135 (1994).  

Rather, it is the province of trained health care 
professionals to enter conclusions that require medical 
expertise, such as opinions as to diagnosis and causation.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, 
the uncontroverted medical opinion is that there is no nexus 
between the current back disability and the appellant's 
military service.  

The Board notes that a veteran seeking disability benefits 
must establish not only the existence of a disability, but 
also an etiological connection between his military service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  In this 
case, competent and uncontroverted medical opinion of record 
disproves an etiological connection, and the claim must be 
denied.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this case, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt rule does not apply.  
Gilbert, id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

Service connection for low back pain with degenerative disc 
disease is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


